OFFICE LEASE
 
THIS LEASE (the "Lease"), is made this the 23rd day of March, 2007, by and
between SUBURBAN OWNER LLC, a Delaware limited liability company, hereinafter
“Landlord” and GLOBAL AXCESS CORP, a Nevada corporation hereinafter “Tenant”:
 
WITNESSETH:
 
Upon the terms and conditions hereinafter set forth, Landlord leases to Tenant
and Tenant leases from Landlord property referred to as the Premises, all as
follows:


1. PREMISES. The property hereby leased to Tenant is that area shown on Exhibit
A hereto attached, which consists of approximately ---------------------------
(--------) rentable square feet, which is located in what is presently called
the 7800 Belfort Building (the "Building"), located at 7800 Belfort Parkway,
Suite 165, Jacksonville, FL, 32256 (the "Premises").


The usable area of the Premises, -------------------------------------
(---------) square feet, shall be multiplied by the core area factor of 1.1325
to determine the rentable square footage as referred to above.


If Landlord and Tenant desire for improvements to be made to the Premises prior
to the Commencement Date such improvements shall be made pursuant to the work
letter attached hereto as Lease Addendum Two (the “Work Letter”).


2. TERM. This Lease Term (the "Term") is for sixty- two (62) months, and shall
commence on May 1, 2007 ("Commencement Date"), and shall expire (unless sooner
terminated or extended as herein provided) at noon on June 30, 2012 ("Expiration
Date"). In the event Landlord shall permit Tenant to take possession of the
Premises prior to the Commencement Date referenced above, all the terms and
conditions of this Lease shall apply.


If Landlord, for any reason whatsoever, cannot deliver possession of the
Premises to Tenant on the Commencement Date, then this Lease shall not be void
or voidable, no obligation of Tenant shall be affected thereby, and neither
Landlord nor Landlord's agents shall be liable to Tenant for any loss or damage
resulting from the delay in delivery of possession; provided, however, that in
such event, the Commencement Date and Expiration Date of this Lease, and all
other dates that may be affected by their change, shall be revised to conform to
the date of Landlord's delivery of possession to Tenant. The above, however, is
subject to the provision that the period permitted for the delay of delivery of
possession of the Premises shall not exceed ninety (90) days after the
Commencement Date set forth in the first sentence of this Section 2 (except that
those delays beyond Landlord's control, including, without limitation, those
encompassed in the meaning of the term "force majeure", or caused by Tenant (the
"Delays") shall be excluded in calculating such period). If Landlord does not
deliver possession to Tenant within such period, then Tenant may terminate this
Lease by written notice to Landlord; provided, that written notice shall be
ineffective if given after Tenant takes possession of any part of the Premises,
or if given more than one hundred (100) days after the original Commencement
Date plus the time of any Delays. Unless expressly otherwise provided herein,
Rent (as hereinafter defined) shall commence on the earlier of: (i) the
Commencement Date; (ii) occupancy of the Premises by Tenant; (iii) the date
Landlord has the Premises ready for occupancy by Tenant, as such date is
adjusted under the Work Letter, if any, attached hereto; or (iv) the date
Landlord could have had the Premises ready had there been no Delays attributable
to Tenant. Unless the context otherwise so requires, the term "Rent" as used
herein includes both Base Rent and Additional Rent as set forth in Section 4.


If the Expiration Date, as determined herein, does not occur on the last day of
a calendar month, then Landlord, at its option, may extend the Term by the
number of days necessary to cause the Expiration Date to occur on the last day
of the last calendar month of the Term. Tenant shall pay Base Rent and
Additional Rent for such additional days at the same rate payable for the
portion of the last calendar month immediately preceding such extension. The
Commencement Date, Term (including any extension by Landlord pursuant to this
Section 2) and Expiration Date may be set forth in a commencement letter (the
"Commencement Letter") prepared by Landlord and executed by Tenant.


3. USE. The Premises may be used only for general office purposes in connection
with Tenant’s present business, which is currently financial transaction
processing, and be occupied by no more than one (1) person per 200 rentable
square foot (the “Permitted Use”), but for no other use without Landlord's prior
written consent. Tenant shall never make any use of the Premises which is in
violation of any governmental laws, rules or regulations, whether now existing
or hereafter enacted or which is in violation of the general rules and
regulations for tenants (a copy of the present rules are attached as Exhibit B)
as may be developed or modified from time to time by Landlord effective as of
the date delivered to Tenant or posted on the Premises providing such rules are
uniformly applicable to all tenants in the Building (the "Rules and
Regulations"), nor may Tenant make any use of the Premises not permitted, or
otherwise prohibited, by any restrictive covenants which apply to the Premises.
Tenant may not make any use that is or may be a nuisance or trespass, which
increases any insurance premiums, or makes such insurance unavailable to
Landlord on the Building. In the event of any increase in any of Landlord's
insurance premiums which directly results from the Tenant's use or occupancy of
the Premises, Tenant agrees to pay Landlord such additional increase within ten
(10) days.


1

--------------------------------------------------------------------------------


 
4. RENT. As used herein, the term "Rent" shall mean Base Rent (as hereinafter
defined) plus Additional Rent (as hereinafter defined). Tenant shall pay Rent to
the Landlord on or before the first day of each calendar month, in advance,
during the Term, without previous demand or notice therefor by Landlord and
without set off or deduction; provided, however, if the Term commences on a day
other than the first day of a calendar month, then Rent for such month shall be
(i) prorated for the period between the Commencement Date and the last day of
the month in which the Commencement Date falls, and (ii) due and payable on the
Commencement Date. Notwithstanding anything contained herein to the contrary,
Tenant's obligation to pay Rent under this Lease is completely separate and
independent from any of Landlord's obligations under this Lease. For each
monthly Rent payment Landlord receives after the fifth (5th) day of the month,
Landlord shall be entitled to all remedies provided under Sections 13 and 14
below, and a late charge in the amount of five percent (5%) of all Rent due for
such month. If Landlord presents Tenant's check to any bank and Tenant has
insufficient funds to pay for such check, then Landlord shall be entitled to all
remedies provided under Sections 13 and 14 below and a lawful bad check fee or
five percent (5%) of the amount of such check, whichever amount is less.


4.1. BASE RENT. The minimum base rent for the Term shall be the sum of
$497,760.50 (the "Base Rent"). For months one through twelve of the Term, Base
Rent shall be payable, in advance, in equal monthly installments of $7,544.63
and thereafter shall be increased pursuant to the Rent Schedule below.


4.1.1. Rent Schedule. During the initial term of the Lease, the monthly base
rent shall be paid in accordance with Section 4 and in accordance with the
following payment schedule:


Months
 
Annual Base Rent per
Rentable Square Foot
 
Monthly Base Rent
 
Base Rent for Period
 
1 - 12
 
$
15.50
 
$
7,544.63
 
$
90,535.56
 
13 - 24
 
$
15.97
 
$
7,773.40
 
$
93,280.80
 
25 - 36
 
$
16.45
 
$
8,007.04
 
$
96,084.48
 
37 - 48
 
$
16.94
 
$
8,245.55
 
$
98,946.60
 
49 - 62
 
$
17.45
 
$
8,493.79
 
$
118,913.06
 
 
        TOTAL BASE RENT: 
$
497,760.50
 



The above rent schedule does not include operating expense pass through
adjustments to be computed annually in accordance with Lease Addendum One
attached hereto.


4.2. ADDITIONAL RENT. As used in this Lease, the term "Additional Rent" shall
mean all sums and charges, excluding Base Rent, due and payable by Tenant under
this Lease, including, but not limited to, the following:


(a) sales or use tax imposed on rents collected by Landlord or any tax on rents
in lieu of ad valorem taxes on the Building, even though laws imposing such
taxes attempt to require Landlord to pay the same; provided, however, if any
such sales or use tax shall be imposed on Landlord and Landlord shall be
prohibited by applicable law from collecting the amount of such tax from Tenant
as Additional Rent, then Landlord, upon sixty (60) days prior written notice to
Tenant, may terminate this Lease, unless, legally, Tenant can and does reimburse
Landlord for such tax.


(b) Tenant's Proportionate Share (as hereinafter defined) of the increase in
Landlord's Operating Expenses (as hereinafter defined) as set forth in Lease
Addendum One.


2

--------------------------------------------------------------------------------


 
5. SERVICES BY LANDLORD. Provided that Tenant is not then in default, Landlord
shall cause to be furnished to the Building, or as applicable, the Premises, in
common with other tenants, during business hours of 7:00 A.M. to 6:00 P.M.
Monday through Friday and 8:00 A.M. to 1:00 P.M. on Saturdays (excluding
National and State holidays), the following services; janitorial services (five
(5) days a week after normal working hours), water (if available from city
mains) for drinking, lavatory and toilet purposes, operatorless elevator service
and heating and air conditioning for the reasonably comfortable use and
occupancy of the Premises, provided heating and cooling conforming to any
governmental regulation prescribing limitations thereon shall be deemed to
comply with this service. Landlord shall furnish the Premises with electricity
for the maintenance of building standard fluorescent lighting composed of 2' x
4' fixtures. Incandescent fixtures, table lamps, all lighting other than the
aforesaid building standard fluorescent light, dimmers and all lighting controls
other than controls for the aforesaid building standard fluorescent lighting
shall be serviced, replaced and maintained at Tenant's expense. Landlord shall
also furnish the Premises with electricity for lighting for the aforesaid
building standard fluorescent lighting and for the operation of general office
machines, such as electric typewriters, desk top computers, word processing
equipment, dictating equipment, adding machines and calculators, and general
service non-production type office copy machines. Landlord shall have the right
to enter and inspect the Premises and all electrical devices therein from time
to time. After hours heating and air conditioning is available at a charge of
$35.00 per hour, which charge shall be subject to change during the Lease Term
at Landlord’s discretion based upon operational costs and expenses, including
wear and tear on the system and its components. All additional costs resulting
from Tenant's extraordinary usage of heating, air conditioning or electricity
shall be paid by Tenant upon demand as Additional Rent for each month or portion
thereof, and Tenant shall not install equipment with unusual demands for any of
the foregoing without Landlord's prior written consent, which Landlord may
withhold if it determines that in its opinion such equipment may not be safely
used in the Premises or that electrical service is not adequate therefor. If
heat generating machines or equipment or other intensive activities shall be
used or carried on in the Premises by Tenant which affect the temperature
otherwise maintained by the heating and air conditioning system, Landlord shall
have the right to install supplemental air conditioning units in the Premises
and the cost thereof, including the cost of engineering and installation, and
the cost of operation and maintenance thereof, shall be paid by Tenant upon
demand by Landlord. There shall be no abatement or reduction of Rent by reason
of any of the foregoing services not being continuously provided to Tenant.


Tenant shall report to Landlord immediately any defective condition in or about
the Premises known to Tenant and if such defect is not so reported and such
failure to promptly report results in other damage, Tenant shall be liable for
same. Landlord shall not be liable to Tenant for any damage caused to Tenant and
its property due to the Building or any part or appurtenance thereof being
improperly constructed or being or becoming out of repair, or arising from the
leaking of gas, water, sewer or steam pipes, or from problems with electrical
service.


6. TENANT'S ACCEPTANCE AND MAINTENANCE OF PREMISES; LANDLORD'S DUTIES AND
RIGHTS. Subject to the terms of the attached Work Letter, if any, Tenant’s
occupancy of the Premises is Tenant’s representation to Landlord that Tenant has
examined and inspected the same, finds the Premises to be as represented by
Landlord and satisfactory for Tenant's intended use, and constitutes Tenant's
acceptance "as is". Landlord makes no representation or warranty as to the
condition of said Premises. During Tenant’s move-in, a representative of Tenant
must be on-site with Tenant’s moving company to insure proper treatment of the
Building and the Premises. Elevators in multi-story office buildings must remain
in use for the general public during business hours as defined herein in Section
5. Any specialized use of elevators must be coordinated with Landlord’s property
manager. Tenant must properly dispose of all packing material and refuse in
accordance with the Rules and Regulations. Any damage or destruction to the
Building or the Premises due to moving will be the sole responsibility of
Tenant. Tenant shall deliver at the end of this Lease each and every part of the
Premises in good repair and condition, ordinary wear and tear and damage by
insured casualty excepted. The delivery of a key or other such tender of
possession of the Premises to Landlord or to an employee of Landlord shall not
operate as a termination of this Lease or a surrender of the Premises except
upon written notice by Landlord. Tenant shall: (i) keep the Premises and
fixtures in good order; (ii) make repairs and replacements to the Premises or
Building needed because of Tenant's misuse or primary negligence; (iii) repair
and replace special equipment or decorative treatments installed by or at
Tenant's request and that serve the Premises only, except if this Lease is ended
because of casualty loss or condemnation; and (iv) not commit waste. Tenant,
however, shall make no structural or interior alterations of the Premises
without Landlord’s prior written consent. If Tenant requires alterations, Tenant
shall provide Landlord's managing agent with a complete set of construction
drawings, and such agent shall then determine the actual cost of the work to be
done (to include a construction supervision fee of five percent (5%) to be paid
to Landlord's managing agent). Tenant may then either agree to pay Landlord to
have the work done or with Landlord’s consent, engage their own contractor to
perform the alterations. On termination of this Lease or vacation of the
Premises by Tenant, Tenant shall restore the Premises, at Tenant's sole expense,
to the same condition as existed at the Commencement Date, ordinary wear and
tear and damage by insured casualty only excepted. Landlord, however, may elect
to require Tenant to leave alterations performed for Tenant unless at the time
of such alterations Landlord agreed in writing such alterations could be removed
on the Expiration Date, upon the termination of this Lease or upon Tenant’s
vacation of the Premises.


3

--------------------------------------------------------------------------------


 
Tenant shall keep the Premises and the Building free from any liens arising out
of any work performed, materials furnished, or obligations incurred by or on
behalf of Tenant. Should any claim of lien or other lien be filed against the
Premises or the Building by reason of any act or omission of Tenant or any of
Tenant’s agents, employees, contractors or representatives, then Tenant shall
cause the same to be canceled and discharged of record by bond or otherwise
within ten (10) days after the filing thereof. Should Tenant fail to discharge
such lien within such ten (10) day period, then Landlord may discharge the same,
in which event Tenant shall reimburse Landlord, on demand, as Additional Rent,
for the amount of the lien or the amount of the bond, if greater, plus all
administrative costs incurred by Landlord in connection therewith. The remedies
provided herein shall be in addition to all other remedies available to Landlord
under this Lease or otherwise. Tenant shall have no power to do any act or make
any contract that may create or be the foundation of any lien, mortgage or other
encumbrance upon the reversionary or other estate of Landlord, or any interest
of Landlord in the Premises. NO CONSTRUCTION LIENS OR OTHER LIENS FOR ANY LABOR,
SERVICES OR MATERIALS FURNISHED TO THE PREMISES SHALL ATTACH TO OR AFFECT THE
INTEREST OF LANDLORD IN AND TO THE PREMISES OR THE BUILDING.


Notwithstanding anything to the contrary set forth above in this Section 6, if
Tenant does not perform its maintenance obligations in a timely manner as set
forth in this Lease, commencing the same within five (5) days after receipt of
notice from Landlord specifying the work needed and thereafter diligently and
continuously pursuing completion of unfulfilled maintenance obligations, then
Landlord shall have the right, but not the obligation, to perform such
maintenance, and any amounts so expended by Landlord shall be paid by Tenant to
Landlord within thirty (30) days after demand, with interest at the maximum rate
allowed by law (or the rate of fifteen percent (15%) per annum, whichever is
less) accruing from the date of expenditure through the date paid.


Except for repairs and replacements that Tenant must make under this Section 6,
Landlord shall pay for and make all other repairs and replacements to the
Premises, common areas and Building (including Building fixtures and equipment).
This maintenance shall include the roof, foundation, exterior walls, interior
structural walls, all structural components, and all exterior (outside of walls)
systems, such as mechanical, electrical, HVAC, and plumbing. Repairs or
replacements required under Section 6 shall be made within a reasonable time
(depending on the nature of the repair or replacement needed) after receiving
notice from Tenant or Landlord having actual knowledge of the need for a repair
or replacement.


7. DAMAGES TO PREMISES. If the Premises shall be partially damaged by fire or
other casualty insured under Landlord's insurance policies, and if Landlord's
lender(s) shall permit insurance proceeds paid as a result thereof to be so
used, then upon receipt of the insurance proceeds, Landlord shall, except as
otherwise provided herein, promptly repair and restore the Premises (exclusive
of improvements made by Tenant, Tenant's trade fixtures, decorations, signs, and
contents) substantially to the condition thereof immediately prior to such
damage or destruction; limited, however, to the extent of the insurance proceeds
received by Landlord. If by reason of such occurrence: (i) the Premises is
rendered wholly untenantable; (ii) the Premises is damaged in whole or in part
as a result of a risk which is not covered by Landlord's insurance policies;
(iii) Landlord's lender does not permit a sufficient amount of the insurance
proceeds to be used for restoration purposes; (iv) the Premises is damaged in
whole or in part during the last two years of the Term; or (v) the Building
containing the Premises is damaged (whether or not the Premises is damaged) to
an extent of fifty percent (50%) or more of the fair market value thereof, then
Landlord may elect either to repair the damage as aforesaid, or to cancel this
Lease by written notice of cancellation given to Tenant within sixty (60) days
after the date of such occurrence, and thereupon this Lease shall terminate.
Tenant shall vacate and surrender the Premises to Landlord within fifteen (15)
days after receipt of such notice of termination. In addition, Tenant may also
terminate this Lease by written notice given to Landlord at any time between the
one hundred eighty-first (181st) and one hundred ninety-sixth (196th) days after
the occurrence of any such casualty, if Landlord has failed to restore the
damaged portions of the Building (including the Premises) within one hundred
eighty (180) days of such casualty. However, if Landlord is prevented by Delays
as defined in Section 2, from completing the restoration within said one hundred
eighty (180) day period, and if Landlord provides Tenant with written notice of
the cause for the Delays within fifteen (15) days after the occurrence thereof,
such notice to contain the reason for the Delays and a good faith estimate of
the period of the Delays caused thereby, then Landlord shall have an additional
period beyond said one hundred eighty (180) days, equal to the Delays in which
to restore the damaged areas of the Building; and Tenant may not elect to
terminate this Lease until said additional period required for completion has
expired with the Building not having been substantially restored. In such case,
Tenant's fifteen (15) day notice of termination period shall begin to run upon
the expiration of Landlord's additional period for restoration set forth in the
preceding sentence. Upon the termination of this Lease as aforesaid, Tenant's
liability for the Rent and other charges reserved hereunder shall cease as of
the effective date of the termination of this Lease, subject, however, to the
provisions for abatement of Rent hereinafter set forth.


4

--------------------------------------------------------------------------------


 
Unless this Lease is terminated as aforesaid, this Lease shall remain in full
force and effect, and Tenant shall promptly repair, restore, or replace Tenant's
improvements, trade fixtures, decorations, signs, and contents in the Premises
in a manner and to at least a condition equal to that existing prior to their
damage or destruction, and the proceeds of all insurance carried by Tenant on
said property shall be held in trust by Tenant for the purposes of such repair,
restoration, or replacement.


If, by reason of such fire or other casualty, the Premises is rendered wholly
untenantable, then the Rent payable by Tenant shall be fully abated, or if only
partially damaged, such Rent and other charges shall be abated proportionately
as to that portion of the Premises rendered untenantable, in either event
(unless the Lease is terminated, as aforesaid) from the date of such casualty
until the Premises have been substantially repaired and restored, or until
Tenant's business operations are restored in the entire Premises, whichever
shall first occur. Tenant shall continue the operation of Tenant's business in
the Premises or any part thereof not so damaged during any such period to the
extent reasonably practicable from the standpoint of prudent business
management. However, if such damages or other casualty shall be caused by the
negligence or other wrongful conduct of Tenant or of Tenant's subtenants,
licensees, contractors, or invitees, or their respective agents or employees,
there shall be no abatement of Rent. Except for the abatement of the Rent
hereinabove set forth, Tenant shall not be entitled to, and hereby waives, all
claims against Landlord for any compensation or damage for loss of use of the
whole or any part of the Premises and/or for any inconvenience or annoyance
occasioned by any such damage, destruction, repair, or restoration.


8. ASSIGNMENT-SUBLEASE. Tenant may not assign or encumber this Lease or its
interest in the Premises arising under this Lease, and may not sublet any part
or all of the Premises without first obtaining the written consent of Landlord,
which consent may not be unreasonably withheld, conditioned or delayed by
Landlord. Any assignment or sublease to which Landlord may consent (one consent
not being any basis that Landlord should grant any further consent) shall not
relieve Tenant of any or all of its obligations hereunder. For the purpose of
this Section 8, the word "assignment" shall be defined and deemed to include the
following: (i) if Tenant is a partnership, the withdrawal or change, whether
voluntary, involuntary or by operation of law, of partners owning thirty percent
(30%) or more of the partnership, or the dissolution of the partnership; (ii) if
Tenant consists of more than one person, an assignment, whether voluntary,
involuntary, or by operation of law, by one person to one of the other persons
that is a Tenant; (iii) if Tenant is a corporation, any dissolution or
reorganization of Tenant, or the sale or other transfer of a controlling
percentage (hereafter defined) of capital stock of Tenant other than to an
affiliate or subsidiary or the sale of fifty-one percent (51%) in value of the
assets of Tenant; (iv) if Tenant is a limited liability company, the change of
members whose interest in the company is fifty percent (50%) or more. The phrase
"controlling percentage" means the ownership of, and the right to vote, stock
possessing at least fifty-one percent (51%) of the total combined voting power
of all classes of Tenant's capital stock issued, outstanding and entitled to
vote for the election of directors, or such lesser percentage as is required to
provide actual control over the affairs of the corporation. Acceptance of Rent
by Landlord after any non-permitted assignment shall not constitute approval
thereof by Landlord. Notwithstanding the foregoing provisions of this Section 8,
Tenant may assign or sublease part or all of the Premises without Landlord's
consent to: (i) any corporation or partnership that controls, is controlled by,
or is under common control with, Tenant; or (ii) any corporation resulting from
the merger or consolidation with Tenant or to any entity that acquires all of
Tenant's assets as a going concern of the business that is being conducted on
the Premises, as long as the assignee or sublessee is a bona fide entity and
assumes the obligations of Tenant, and continues the same Permitted Use as
provided under Section 3. However, Landlord must be given prior written notice
of any such assignment or subletting, and failure to do so shall be a default
hereunder. Landlord will never consent to an assignment or sublease that might
result in a use that conflicts with the rights of an existing tenant under its
lease.


5

--------------------------------------------------------------------------------


 
In no event shall this Lease be assignable by operation of any law, and Tenant's
rights hereunder may not become, and shall not be listed by Tenant as an asset
under any bankruptcy, insolvency or reorganization proceedings. Tenant is not,
may not become, and shall never represent itself to be an agent of Landlord, and
Tenant acknowledges that Landlord's title is paramount, and that it can do
nothing to affect or impair Landlord's title.


If Landlord consents to any assignment or subletting, Tenant shall pay all
reasonable out-of-pocket costs and expenses incurred by Landlord in connection
with the assignment or sublease transaction, including Landlord’s reasonable
attorneys’ fees.


If this Lease shall be assigned or the Premises or any portion thereof sublet by
Tenant at a rental that exceeds the rentals to be paid to Landlord hereunder,
attributable to the Premises or portion thereof so assigned or sublet, then any
such excess shall be paid over to Landlord by Tenant. If Landlord assists Tenant
in finding a permissible subtenant, Landlord shall be paid a fee for such
assistance in addition to a fee in an amount necessary to cover the subtenant’s
improvements to the Premises or any portion thereof so assigned or sublet.


9. TENANT'S COMPLIANCE; INSURANCE REQUIREMENTS. Tenant shall comply with all
applicable laws, ordinances and regulations affecting the Premises, now existing
or hereafter adopted, including the Rules and Regulations.


Throughout the Term, Tenant, at its sole cost and expense, shall keep or cause
to be kept for the mutual benefit of Landlord, Landlord's managing agent,
(presently Eola Capital, LLC and its affiliates) and Tenant, Commercial General
Liability Insurance (1986 ISO Form or its equivalent) with a combined single
limit, ONE MILLION DOLLARS ($1,000,000) each Occurrence and General
Aggregate-per location of at least TWO MILLION DOLLARS ($2,000,000), which
policy shall insure against liability of Tenant, arising out of and in
connection with Tenant's use of the Premises, and which shall insure the
indemnity provisions contained herein. Not more frequently than once every three
(3) years, Landlord may require the limits to be increased if in its reasonable
judgment (or that of its mortgagee) the coverage is insufficient. Tenant shall
also carry the equivalent of ISO Special Form Property Insurance on its personal
property and fixtures located in the Premises and any improvements made by
Tenant for their full replacement value and with coinsurance waived, and Tenant
shall neither have, nor make, any claim against Landlord for any loss or damage
to the same, regardless of the cause thereof.


Prior to taking possession of the Premises, and annually thereafter, Tenant
shall deliver to Landlord certificates or other evidence of insurance
satisfactory to Landlord. All such policies shall be non-assessable and shall
contain language to the extent obtainable that: (i) any loss shall be payable
notwithstanding any act or negligence of Landlord or Tenant that might otherwise
result in forfeiture of the insurance, (ii) that the policies are primary and
non-contributing with any insurance that Landlord may carry, and (iii) that the
policies cannot be canceled, non-renewed, or coverage reduced except after
thirty (30) days' prior written notice to Landlord. If Tenant fails to provide
Landlord with such certificates or other evidence of insurance coverage,
Landlord may obtain such coverage and Tenant shall reimburse the cost thereof on
demand.


Anything in this Lease to the contrary notwithstanding, Landlord hereby releases
and waives unto Tenant (including all partners, stockholders, officers,
directors, employees and agents thereof), its successors and assigns, and Tenant
hereby releases and waives unto Landlord (including all partners, stockholders,
officers, directors, employees and agents thereof), its successors and assigns,
all rights to claim damages for any injury, loss, cost or damage to persons or
to the Premises or any other casualty, as long as the amount of which injury,
loss, cost or damage has been paid either to Landlord, Tenant, or any other
person, firm or corporation, under the terms of any Property, General Liability,
or other policy of insurance, to the extent such releases or waivers are
permitted under applicable law. As respects all policies of insurance carried or
maintained pursuant to this Lease and to the extent permitted under such
policies, Tenant and Landlord each waive the insurance carriers’ rights of
subrogation. Subject to the foregoing, Tenant shall indemnify and hold Landlord
harmless from and against any and all claims arising out of (i) Tenant's use of
the Premises or any part thereof, (ii) any activity, work, or other thing done,
permitted or suffered by Tenant in or about the Premises or the Building, or any
part thereof, (iii) any breach or default by Tenant in the performance of any of
its obligations under this Lease, or (iv) any act or negligence of Tenant, or
any officer, agent, employee, contractor, servant, invitee or guest of Tenant;
and in each case from and against any and all damages, losses, liabilities,
lawsuits, costs and expenses (including attorneys' fees at all tribunal levels)
arising in connection with any such claim or claims as described in (i) through
(iv) above, or any action brought thereon.


6

--------------------------------------------------------------------------------


 
If such action is brought against Landlord, Tenant upon notice from Landlord
shall defend the same through counsel selected by Tenant's insurer, or other
counsel acceptable to Landlord. Tenant assumes all risk of damage or loss to its
property or injury or death to persons in, on, or about the Premises, from all
causes except those for which the law imposes liability on Landlord regardless
of any attempted waiver thereof, and Tenant hereby waives such claims in respect
thereof against Landlord. The provisions of this paragraph shall survive the
termination of this Lease.


Landlord shall keep the Building, including the improvements, insured against
damage and destruction by perils insured by the equivalent of ISO Special Form
Property Insurance in the amount of the full replacement value of the Building.


Each party shall keep its personal property and trade fixtures in the Premises
and Building insured with the equivalent of ISO Special Form Property Insurance
in the amount of the full replacement cost of the property and fixtures. Tenant
shall also keep any non-standard improvements made to the Premises at Tenant’s
request insured to the same degree as Tenant’s personal property.


Tenant’s insurance policies required by this Lease shall: (i) be issued by
insurance companies licensed to do business in the state in which the Premises
are located with a general policyholder's ratings of at least A- and a financial
rating of at least VI in the most current Best's Insurance Reports available on
the Commencement Date, or if the Best's ratings are changed or discontinued, the
parties shall agree to a comparable method of rating insurance companies; (ii)
name the non-procuring party as an additional insured as its interest may appear
[other landlords or tenants may be added as additional insureds in a blanket
policy]; (iii) provide that the insurance not be canceled, non-renewed or
coverage materially reduced unless thirty (30) days advance notice is given to
the non-procuring party; (iv) be primary policies; (v) provide that any loss
shall be payable notwithstanding any gross negligence of Landlord or Tenant
which might result in a forfeiture thereunder of such insurance or the amount of
proceeds payable; (vi) have no deductible exceeding TEN THOUSAND DOLLARS
($10,000), unless accepted in writing by Landlord; and (vii) be maintained
during the entire Term and any extension terms.


10. SUBORDINATION-ATTORNMENT-LANDLORD FINANCING. Tenant agrees that this Lease
will be either subordinate or superior to any mortgage heretofore or hereafter
executed by Landlord covering the Premises, depending on the requirements of
such mortgagee. Tenant, within ten (10) days after request to do so from
Landlord or its mortgagee, will execute such agreement making this Lease
superior or subordinate and containing such other agreements and covenants on
Tenant's part as Landlord's mortgagee may request, and will agree to attorn to
said mortgagee provided the mortgagee agrees not to disturb Tenant's possession
hereunder so long as Tenant is in compliance with this Lease. Further, Tenant
agrees to execute within five (5) days after request therefor, and as often as
requested, estoppel certificates confirming any factual matter requested therein
which is true and is within Tenant's knowledge regarding this Lease, the
Premises, or Tenant's use thereof, including, but not limited to date of
occupancy, Expiration Date, the amount of Rent due and date to which Rent is
paid, whether or not Tenant has any defense or offsets to the enforcement of
this Lease or the Rent payable hereunder or knowledge of any default or breach
by Landlord, and that this Lease together with any modifications or amendments
is in full force and effect. Tenant shall attach to such estoppel certificate
copies of all modifications or amendments.


Tenant agrees to give any mortgagee of Landlord which has provided a
non-disturbance agreement to Tenant, notice of, and a reasonable opportunity
(which shall in no event be less than thirty (30) days after written notice
thereof is delivered to mortgagee as herein provided) to cure, any Landlord
default hereunder; and Tenant agrees to accept such cure if effected by such
mortgagee. No termination of this Lease by Tenant shall be effective until such
notice has been given and the cure period has expired without the default having
been cured. Further, Tenant agrees to permit such mortgagee (or other purchaser
at any foreclosure sale), and its successors and assigns, on acquiring
Landlord's interest in the Premises and the Lease, to become substitute Landlord
hereunder, with liability only for such Landlord obligations as accrue after
Landlord's interest is so acquired. Tenant agrees to attorn to any successor
Landlord.


11. SIGNS. Tenant may not erect, install or display any sign or advertising
material upon the Building exterior, the exterior of the Premises (including any
exterior doors), or the exterior walls thereof, or in any window therein,
without the prior written consent of Landlord. Landlord, at Landlord’s expense,
shall install Landlord’s standard signage at Tenant’s entrance and in the
Building Directory incorporating Tenant’s name and suite number.


12. ACCESS TO PREMISES. Landlord shall have the right, at all reasonable times,
either itself or through its authorized agents, to enter the Premises (i) to
make repairs, alterations or changes as Landlord deems necessary, (ii) to
inspect the Premises, and (iii) to show the Premises to prospective mortgagees
and purchasers. Landlord shall have the right, either itself or through its
authorized agents, to enter the Premises at all reasonable times for inspection
to show prospective tenants if within one hundred eighty (180) days prior to the
Expiration Date as extended by any exercised option. Tenant, its agents,
employees, invitees, and guests, shall have the right of ingress and egress to
common and public areas of the Building, provided Landlord by reasonable
regulation may control such access for the comfort, convenience, safety and
protection of all tenants in the Building, or as needed for making repairs and
alterations. Tenant shall be responsible for providing access to the Premises to
its agents, employees, invitees and guests after hours, but in no event shall
Tenant’s use of and access to the Premises after hours compromise the security
of the Building. Landlord shall have the right to enter the Premises at any time
in the event of an emergency.


7

--------------------------------------------------------------------------------


 
13. DEFAULT. If Tenant: (i) fails to pay when due any Rent, or any other sum of
money which Tenant is obligated to pay, as provided in this Lease; or (ii)
breaches any other agreement, covenant or obligation herein set forth and such
breach shall continue and not be remedied within ten (10) days after Landlord
shall have given Tenant written notice specifying the breach, or if such breach
cannot, with due diligence, be cured within said period of ten (10) days and
Tenant does not within said ten (10) day period commence and thereafter with
reasonable diligence completely cure the breach within thirty (30) days after
notice; or (iii) files (or has filed against it and not stayed or vacated within
sixty (60) days after filing) any petition or action for relief under any
creditor's law (including bankruptcy, reorganization, or similar action), either
in state or federal court; or (iv) makes any transfer in fraud of creditors as
defined in Section 548 of the United States Bankruptcy Code (11 U.S.C. 548, as
amended or replaced), has a receiver appointed for its assets (and appointment
shall not have been stayed or vacated within thirty (30) days), or makes an
assignment for benefit of creditors; then Tenant shall be in default hereunder,
and, in addition to any other lawful right or remedy which Landlord may have,
Landlord at its option, in addition to such other remedies as may be available
under Florida law, may do the following: (1) terminate this Lease and Tenant’s
right of possession; or (2) terminate Tenant’s right to possession but not this
Lease and/or proceed in accordance with any and all of the following remedies:


(a) Landlord may, without further notice, re-enter the Premises in accordance
with applicable law and dispossess Tenant by summary proceedings or otherwise,
as well as the legal representative(s) of Tenant and/or other occupant(s) of the
Premises, and remove their effects and hold the Premises as if this Lease had
not been made, and Tenant hereby waives the service of notice of intention to
re-enter or to institute legal proceedings to that end; and/or at Landlord’s
option,


(b) All Base Rent and all Additional Rent for the balance of the Term will, at
the election of Landlord, be accelerated and the present worth of same (as
reasonably determined by Landlord) for the balance of the Term, net of amounts
actually collected by Landlord, shall become immediately due thereupon and be
paid, together with all expenses of any nature which Landlord may incur such as
(by way of illustration and not limitation) those for attorneys’ fees,
brokerage, advertising, and refurbishing the Premises in good order or preparing
them for re-rental; and/or at Landlord’s option,


(c) Landlord may re-let the Premises, or any part thereof, either in the name of
Landlord or otherwise, for a term or terms which may at Landlord’s option be
less than or exceed the period which would otherwise have constituted the
balance of the Term, and may grant concessions or free rent or charge a higher
rental than that reserved in this Lease; provided, however, Landlord shall have
no obligation to re-let the Premises, or any part thereof, and shall in no event
be liable for failure to re-let the Premises, or any part thereof, or, in the
event of any such re-letting, for refusal or failure to collect any rent due
upon such re-letting, and no such refusal or failure shall operate to release
Tenant of any liability under this Lease or otherwise to effect or reduce any
such liability; and/or at Landlord’s option,


(d) Tenant or its legal representative(s) will also pay to Landlord as agreed
upon damages, in addition to such other damages that Landlord may be legally
entitled to, any deficiency between the Base Rent and all Additional Rent hereby
charged and/or agreed to be paid and the net amount, if any, of the rents
collected on account of this Lease or Leases of the Premises for each month of
the period which would otherwise have constituted the balance of the Term.


All rights and remedies of Landlord are cumulative, and the exercise of any one
shall not be an election excluding Landlord at any other time from exercise of a
different or inconsistent remedy. No exercise by Landlord of any right or remedy
granted herein shall constitute or effect a termination of this Lease unless
Landlord shall so elect by written notice delivered to Tenant.


8

--------------------------------------------------------------------------------


 
The failure of Landlord to exercise its rights in connection with this Lease or
any breach or violation of any term, or any subsequent breach of the same or any
other term, covenant or condition herein contained shall not be a waiver of such
term, covenant or condition or any subsequent breach of the same or any other
covenant or condition herein contained.


No acceptance by Landlord of a lesser sum than the Base Rent, administrative
charges, Additional Rent and other sums then due shall be deemed to be other
than on account of the earliest installment of such payments due, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed as accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
installment or pursue any other remedy provided in this Lease.


In addition, no payments of money by Tenant to Landlord after the expiration or
termination of this Lease after the giving of any notice by Landlord to Tenant
shall reinstate or extend the Term, or make ineffective any notice given to
Tenant prior to the payment of such money. After the service of notice or the
commencement of a suit, or after final judgment granting Landlord possession of
the Premises, Landlord may receive and collect any sums due under this Lease,
and the payment thereof shall not make ineffective any notice or in any manner
affect any pending suit or any judgment previously obtained.


Tenant hereby absolutely, unconditionally and irrevocably waives the following:


(i) Any right Tenant may have to interpose or assert any claim or counterclaim
in any action or proceeding brought by Landlord under this Lease. If Tenant
violates this Subsection, Landlord and Tenant stipulate that any such claim or
counterclaim shall be severed and tried separately from the action or proceeding
brought by Landlord
pursuant to Florida Rules of Civil Procedure 1.270(b) or other applicable law.
This Subsection shall in no way impair the right of Tenant to commence a
separate action against Landlord for any violation by Landlord of the provisions
of this Lease or to which Tenant has not waived any claim pursuant to the
provisions of this Lease so long as notice is first given to Landlord and any
holder of a mortgage and/or lessor under a superior lease, and a reasonable
opportunity is granted to Landlord and such holder and/or lessor to correct such
violation. In no event shall Landlord, any holder of a mortgage and/or lessor
under a superior lease be responsible for any consequential damages incurred by
Tenant, including lost profits or interruption of business, as a result of any
default by Landlord. Tenant shall in all events comply with the provisions of
Section 83.232, Florida Statutes with respect to any action or proceeding
brought by Landlord under this Lease;


(ii) Any and all rights of redemption of the Premises or any goods therein
granted by or under any present or future laws in the event Tenant is evicted or
dispossessed of the same in accordance with this Lease or Landlord obtains
possession of the same in accordance with this Lease;


(iii) The benefit of all laws now existing or hereafter in effect, exempting any
goods on the Premises owned by Tenant from distraint, levy or sale in any legal
proceedings taken by Landlord in accordance with applicable laws to enforce any
rights or remedies under this Lease;


(iv) The benefit of all laws existing now or hereafter in effect regarding any
limitation as to the goods upon which, or the time within which, distress is to
be made after removal of goods of Tenant from the Premises, and Tenant further
relieves Landlord of the obligation of proving or identifying the goods
distrained, it being the purpose and intent of this provision that all goods of
Tenant upon the Premises shall be liable to distress for rent at any time after
Tenant’s default beyond the applicable cure period under this Lease;


(v) All rights relating to the landlord/tenant relationship under any law,
ordinance or statute, to the extent that such law, ordinance or statute might
limit the time period respecting Landlord’s right to cause the distrained goods
to be sold. Tenant hereby specifically and knowingly authorizes Landlord to sell
any goods distrained for rent at a public auction sale to be held at any time at
least fifteen (15) days after the distraint without appraisement and
condemnation of the goods, but upon ten (10) days’ notice to Tenant of the date,
place and terms of sale, including Landlord’s right to purchase all or any of
the property; and


(vi) The requirement under Section 83.12, Florida Statutes that Landlord in the
distress for rent action file a bond payable to Tenant in at least double the
sum demanded by Landlord. In the case of the distress for rent action under this
Lease, no bond whatsoever will be required of Landlord.


9

--------------------------------------------------------------------------------




Landlord and Tenant further acknowledge that, to induce Tenant to enter into
this Lease, and in consideration of Tenant’s agreement to perform all of the
provisions to be performed by Tenant under this Lease, Landlord has agreed to
waive (i) reimbursement from Tenant of the amount of any tenant improvement
expenses incurred by Landlord in connection with the build-out of the Premises
for Tenant’s initial occupancy, except any amount Tenant paid Landlord for
overages on tenant improvements requested by Tenant, and (ii) payment by Tenant
of Base Rent or portions thereof during the period(s) specified herein. Upon the
occurrence of a default under this Lease, the foregoing waiver of payment of
Base Rent or portions thereof shall be of no further force and effect as to any
subsequent payments of Base Rent otherwise due under this Lease, each of the
foregoing waivers shall be deemed revoked retroactively and Tenant shall
immediately pay to Landlord as Additional Rent the following: (a) all payments
of Base Rent which have previously been waived, and (b) the unamortized cost of
any tenant improvement expenses incurred by Landlord, which shall be equal to
the product of (1) the tenant improvement expenses incurred by Landlord, and (2)
a fraction, the numerator of which shall be the number of months (or portions
thereof) from the date of the occurrence of the default to the Expiration Date,
not to exceed the number of months in which Tenant is obligated to pay Rent
hereunder without any abatement or concession, and the denominator of which
shall be the number of months (or portion thereof) in the Term less the number
of months in the Term in which Landlord has waived payment of Base Rent or
portions thereof. Landlord shall, after the occurrence of a default, forward a
statement to Tenant setting forth the unamortized cost of the tenant improvement
expenses incurred by Landlord and of all Base Rent payments which have
previously been waived by Landlord and are now payable in accordance with this
Subsection, but the failure to deliver such statement shall not be deemed to be
a waiver of the right to collect such amounts.


If Landlord exercises the remedies provided in Subsection a, b, c or d above,
Landlord may declare the entire balance of all forms of Rent due under this
Lease for the remainder of the Term to be forthwith due and payable and may
collect the then present value of such Rents (calculated using a discount equal
to the yield then obtainable from the United States Treasury Bill or Note with a
maturity date closest to the Expiration Date) by distress or otherwise. The
accelerated Additional Rent shall be calculated by multiplying the highest
Additional Rent amount payable by Tenant in any calendar year prior to Default
times the number of calendar years (including any fractional calendar year)
remaining in the Term following the date of default. If Landlord exercises the
remedy provided in Subsection b above and collects from Tenant all forms of Rent
owed for the remainder of the Term, Landlord shall account to Tenant, at the
Expiration Date, for amounts actually collected by Landlord as a result of a
reletting, net of Tenant’s obligations pursuant to Subsection b.


Tenant further agrees that Landlord may obtain an order for summary ejectment
from any court of competent jurisdiction without prejudice to Landlord's rights
to otherwise collect rents from Tenant.


14. MULTIPLE DEFAULTS.


(a) Tenant acknowledges that any rights or options of first refusal, or to
extend the Term, to expand the size of the Premises, to purchase the Premises or
the Building, or other such or similar rights or options which have been granted
to Tenant under this Lease are conditioned upon the prompt and diligent
performance of the terms of this Lease by Tenant. Accordingly, should Tenant
default under this Lease on two (2) or more occasions during any twelve (12)
month period, in addition to all other remedies available to Landlord, all such
rights and options shall automatically, and without further action on the part
of any party, expire and be deemed canceled and of no further force and effect.


(b) Should Tenant default in the payment of Base Rent, Additional Rent, or any
other sums payable by Tenant under this Lease on two (2) or more occasions
during any twelve (12) month period, regardless of whether any such default is
cured, then, in addition to all other remedies otherwise available to Landlord,
Tenant shall, within ten (10) days after demand by Landlord, post a security
deposit in, or increase the existing Security Deposit by, a sum equal to three
(3) months’ installments of Base Rent. Any security deposit posted pursuant to
the foregoing sentence shall be governed by Section 22 below.


(c) Should Tenant default under this Lease on two (2) or more occasions during
any twelve (12) month period, in addition to all other remedies available to
Landlord, any notice requirements or cure periods otherwise set forth in this
Lease with respect to a default by Tenant shall not apply.


10

--------------------------------------------------------------------------------


 
15. PROPERTY OF TENANT. Tenant shall pay, timely, any and all taxes levied or
assessed against or upon Tenant's equipment, fixtures, furniture, leasehold
improvements and personal property located in the Premises. Provided Tenant is
not in default hereunder, Tenant may, prior to the Expiration Date, remove all
fixtures and equipment which it has placed in the Premises; provided, however,
Tenant repairs all damages caused by such removal; and provided further,
however, any statutory lien for Rent is not waived, the contractual lien herein
granted being in addition thereto. If Tenant does not remove its property from
the Premises upon termination (for whatever cause) of this Lease, such property
shall be deemed abandoned by Tenant, and Landlord may dispose of the same in
whatever manner Landlord may elect without any liability to Tenant.


16. SECURITY AGREEMENT. In addition to, but not in lieu of, any statutory lien
which Landlord has under Florida law, including under Section 83.08, Florida
Statutes, Tenant hereby grants to Landlord and Landlord shall have at all times,
a valid first priority security interest, to secure payment of all sums of money
due and payable under this Lease from Tenant and to secure payment of any
damages or loss which Landlord may suffer by reason of the breach by Tenant of
any term, covenant, or condition contained herein, in and to all goods,
inventory, equipment, fixtures, and all other tangible and intangible personal
property owned by Tenant and all insurance proceeds of or relating to any of the
foregoing (collectively, “Personal Property”) presently or hereafter situate in
or about the Premises, and all proceeds therefrom, and such Personal Property
shall not be removed therefrom without the consent of Landlord until all
arrearage in Base Rent and any Additional Rent then due and payable to Landlord
under this Lease shall first have been paid and discharged and all the
provisions of this Lease have been fully complied with by Tenant. If Tenant
shall default under this Lease, or is no longer in possession of the Premises
for any reason, then Landlord may, in addition to any other remedies provided in
this Lease or allowed at law or in equity, all of which are cumulative, enter
upon the Premises and take possession of any and all of the Personal Property,
without liability for trespass or conversion, and sell the same at public or
private sale, with or without having such property at the sale, after giving
Tenant reasonable notice of the time and place of any public sale or of the time
after which any private sale is to be made, at which sale the Landlord or its
assigns may purchase such Personal Property unless otherwise prohibited by law.
The requirement of reasonable notice shall be met if such notice is given in the
manner prescribed in this Lease at least five (5) days before the date of the
sale. The proceeds from any such disposition of the Personal Property, less all
expenses incurred in connection with the taking of possession, holding, and
selling of the Personal Property (including, without limitation, reasonable
attorneys’ fees and disbursements) shall be applied as a credit against the
indebtedness secured by this security interest. Any surplus shall be paid to
Tenant or as otherwise required by law, and Tenant shall pay any deficiencies
forthwith. Although title to all of the Personal Property shall be in Tenant,
none of such property or any right or interest therein or thereto shall be
conveyed, transferred, assigned, mortgaged, or encumbered in any manner by
Tenant without the prior written consent of Landlord, which may be granted or
withheld in Landlord’s sole discretion.


The provisions of this Section 16 shall constitute a security agreement under
the Uniform Commercial Code of the State of Florida (“UCC”), and create a
security interest in the Personal Property, and Tenant agrees to execute, as
debtor, such financing statements as Landlord may now or hereafter reasonably
request to perfect the foregoing security interest pursuant to the UCC.
Simultaneously with the execution of this Lease, Tenant agrees to execute all
UCC-1 financing statements necessary to perfect Landlord’s security interest
granted by this Section 16. Tenant shall take all necessary action to maintain
and preserve such security interest including, but not limited to, the
execution, delivering, filing, refiling, recording, or re-recording of any
financing statements, continuation statements, or other security agreements and
the giving of such instruments of further assurance as Landlord from time to
time may request to protect its security interest. Without limiting the
foregoing, Tenant appoints Landlord as Tenant’s attorney-in-fact to execute,
deliver and file such instruments for and on behalf of Tenant, but Landlord
shall not be required, and shall not be deemed to be under any duty to Tenant,
any guarantor or surety with respect to this Lease, or any other person to
protect, perfect, secure, or insure the security interest nor shall Landlord
have any obligation for, among other things, the filing of any financing
statements under the UCC. The limited part of attorney granted by Tenant in the
immediately preceding sentence, being coupled with an interest, is deemed to be
irrevocable by Tenant. Notwithstanding the expiration or sooner termination of
this Lease, the terms of this Section 16 shall survive as a security agreement
with respect to the security interest until repayment or satisfaction in full of
all obligations of Tenant under this Lease. The Personal Property shall at all
times remain in the Premises, subject to the control of Landlord. In the event
of a sale or ground lease of the Premises, the security interest shall be
automatically transferred to the purchaser or ground lessor. In addition,
Landlord may, at its election, file a copy of this Lease at any time as a
financing statement. Landlord, as secured party, shall be entitled to all of the
rights and remedies afforded a secured party under the UCC in addition to all
other rights and remedies under this Lease, at law, in equity or otherwise.


11

--------------------------------------------------------------------------------


 
17. BANKRUPTCY. Landlord and Tenant understand that, notwithstanding certain
provisions to the contrary contained herein, a trustee or debtor in possession
under the United States Bankruptcy Code, as amended, (the "Code") may have
certain rights to assume or assign this Lease. Landlord and Tenant further
understand that, in any event, pursuant to the Code, Landlord is entitled to
adequate assurances of future performance of the provisions of this Lease. The
parties agree that, with respect to any such assumption or assignment, the term
“adequate assurance” shall include at least the following:


(a) In order to assure Landlord that the proposed assignee will have the
resources with which to pay all Rent payable pursuant to the provisions of this
Lease, any proposed assignee must have, as demonstrated to Landlord’s
satisfaction, a net worth (as defined in accordance with generally accepted
accounting principles consistently applied) of not less than the net worth of
Tenant on the Effective Date (as hereinafter defined), increased by seven
percent (7%), compounded annually, for each year from the Effective Date through
the date of the proposed assignment. It is understood and agreed that the
financial condition and resources of Tenant were a material inducement to
Landlord in entering into this Lease.


(b) Any proposed assignee must have been engaged in the conduct of business for
the five (5) years prior to any such proposed assignment, which business does
not violate the Permitted Use allowed under Section 3 above and such proposed
assignee shall continue to engage in the Permitted Use. It is understood that
Landlord’s asset will be substantially impaired if the trustee in bankruptcy or
any assignee of this Lease makes any use of the Premises other than the
Permitted Use.


(c) Any proposed assignee of this Lease must assume and agree to be personally
bound by the provisions of this Lease.


18. EMINENT DOMAIN. If all of the Premises, or such part thereof as will make
the same unusable for the purposes contemplated by this Lease, be taken under
the power of eminent domain (or a conveyance in lieu thereof), then this Lease
shall terminate as of the date possession is taken by the condemnor, and Rent
shall be adjusted between Landlord and Tenant as of such date. If only a portion
of the Premises is taken and Tenant can continue use of the remainder, then this
Lease will not terminate, but Rent shall abate in a just and proportionate
amount to the loss of use occasioned by the taking. Landlord shall be entitled
to receive and retain the entire award for the affected portion of the Building.
Tenant shall have no right or claim to advance any claim against Landlord for
any part of any award made to or received by Landlord for any taking and no
right or claim for any alleged value of the unexpired portion of this Lease, or
its leasehold estate, or for costs of removal, relocation, business interruption
expense or any other damages arising out of such taking. Tenant, however, shall
not be prevented from making a claim against the condemning party (but not
against Landlord) for any moving expenses, loss of profits, or taking of
Tenant’s personal property (other than its leasehold estate) to which Tenant may
be entitled. Any such award shall not reduce the amount of the award otherwise
payable to Landlord, if any.


19. ADA GENERAL COMPLIANCE. Tenant, at Tenant’s sole expense, shall comply with
all laws, rules, orders, ordinances, directions, regulations and requirements of
federal, state, county and municipal authorities now in force, which shall
impose any duty upon Landlord or Tenant with respect to the use, occupation or
alteration of the Premises, and Tenant shall use all reasonable efforts to fully
comply with The Americans With Disabilities Act of 1990 (the “ADA”). Landlord’s
responsibility for compliance with ADA shall include the common areas and
restrooms of the Building, but not the Premises.


If Tenant receives any notices alleging violation of ADA relating to any portion
of the Building or of the Premises; any written claims or threats regarding
non-compliance with ADA and relating to any portion of the Building or of the
Premises; or any governmental or regulatory actions or investigations instituted
or threatened regarding non-compliance with ADA and relating to any portion of
the Building or of the Premises, then Tenant shall, within ten (10) days after
receipt of such, advise Landlord in writing, and provide Landlord with copies of
any such claim, threat, action or investigation (as applicable).


20. QUIET ENJOYMENT. If Tenant promptly and punctually complies with each of its
obligations hereunder, Tenant shall have and enjoy peacefully the possession of
the Premises during the Term hereof, provided that no action of Landlord or
other tenants working in other space in the Building, or in repairing or
restoring the Premises, shall be deemed a breach of this covenant, or give to
Tenant any right to modify this Lease either as to term, rent payables or other
obligations to be performed.


12

--------------------------------------------------------------------------------


 
21. RADON GAS. The following notification is provided pursuant to Section
404.056(6), Florida Statutes (1995): “Radon is a naturally occurring radioactive
gas that, when it has accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time. Levels of radon
that exceed federal and state guidelines have been found in buildings in
Florida. Additional information regarding radon gas and radon testing may be
obtained from your County public health unit.”


22. SECURITY DEPOSIT. Tenant shall deposit with Landlord the sum of $8,007.04,
which sum Landlord shall retain as security for the performance by Tenant of
each of its obligations hereunder (the "Security Deposit"). The Security Deposit
shall not bear interest. If, at any time, Tenant fails to perform its
obligations, then Landlord may, at its option, apply the Security Deposit, or
any portion thereof required to cure Tenant's default; provided, however, if
prior to the Expiration Date or any termination of this Lease, Landlord depletes
the Security Deposit, in whole or in part, then immediately following such
depletion, Tenant shall restore the amount so used by Landlord. Unless Landlord
uses the Security Deposit to cure a default of Tenant, or to restore the
Premises to the condition to which Tenant is required to leave the Premises upon
the Expiration Date or any termination of the Lease, then Landlord shall, within
thirty (30) days after the Expiration Date or any termination of this Lease,
refund to Tenant any funds remaining in the Security Deposit. Tenant may not
credit against or deduct the Security Deposit from any month's Rent.


23. NOTICES. All notices, demands and requests which may be given or which are
required to be given by either party to the other must be in writing. All
notices, demands and requests by Landlord or Tenant shall be addressed as
follows (or to such other address as a party may specify by duly given notice):



 
RENT PAYMENT
       
ADDRESS:
SUBURBAN OWNER LLC
     
P.O. Box 550788
     
Tax I.D. 56-2418860
             
LEGAL NOTICE
       
ADDRESS FOR
       
LANDLORD:
SUBURBAN OWNER LLC
     
c/o Eola Capital, LLC
     
One Independent Drive, Suite 1850
     
Jacksonville, Florida 32202-5019
                       
TENANT:
GLOBAL AXCESS CORP
     
7800 Belfort Parkway
     
Suite 165
       
Jacksonville, FL 32256
     
Facsimile #
                                    
WITH A
     
COPY TO:
                                                                              
Facsimile #
                        

     

Notices, demands or requests which Landlord or Tenant are required or desire to
give the other hereunder shall be deemed to have been properly given for all
purposes if (i) delivered against a written receipt of delivery, (ii) mailed by
express, registered or certified mail of the United States Postal Service,
return receipt requested, postage prepaid, or (iii) delivered to a nationally
recognized overnight courier service for next business day delivery, to its
addressee at such party's address as set forth above or (iv) delivered via
telecopier or facsimile transmission to the facsimile number listed above,
provided, however, that if such communication is given via telecopier or
facsimile transmission, an original counterpart of such communication shall be
sent concurrently in either the manner specified in section (ii) or (iii) above
and written confirmation of receipt of transmission shall be provided. Each such
notice, demand or request shall be deemed to have been received upon the earlier
of the actual receipt or refusal by the addressee or three (3) business days
after deposit thereof at any main or branch United States post office if sent in
accordance with section (ii) above, and the next business day after deposit
thereof with the courier if sent pursuant to section (iii) above. The parties
shall notify the other of any change in address, which notification must be at
least fifteen (15) days in advance of it being effective.
 
13

--------------------------------------------------------------------------------


 
Notices may be given on behalf of any party by such party's legal counsel.


24. HOLDING OVER. If Tenant shall hold over after the Expiration Date or other
termination of this Lease, such holding over shall not be deemed to be a renewal
of this Lease but shall be deemed to create a month to month tenancy only and by
such holding over Tenant shall continue to be bound by all of the terms and
conditions of this Lease, except that during such month to month tenancy Tenant
shall pay to Landlord (A) two (2) times the Base Rent payable hereunder during
the last month of the Term, and (B) any and all Operating Expenses and other
forms of Additional Rent payable under this Lease. Such month-to-month tenancy
may be terminated by Landlord or Tenant effective as of the last day of any
calendar month by delivery to the other of notice of such termination prior to
the first day of such calendar month. Tenant shall indemnify, defend and hold
Landlord harmless from and against any claim, damage, loss, liability, judgment,
suit, disbursement or expense (including consequential damages and reasonable
attorneys’ fees and disbursements) (collectively, “Claims”) resulting from
failure to surrender possession upon the Expiration Date or sooner termination
of the Term, including any Claims made by any succeeding tenant, and such
obligations shall survive the expiration or sooner termination of this Lease.


25. RIGHT TO RELOCATE. If the Premises comprise less than fifty percent (50%) of
the floor where located, Landlord, at its option, may substitute for the
Premises other space (hereafter called "Substitute Premises") within the
Building before the Commencement Date or at any time during the Term or any
extension of this Lease. Insofar as reasonably possible, the Substitute Premises
shall be of comparable quality and shall have a comparable square foot area and
a configuration substantially similar to the Premises.


Landlord shall give Tenant at least sixty (60) days written notice of its
intention to relocate Tenant to the Substitute Premises. This notice will be
accompanied by a floor plan of the Substitute Premises. After such notice,
Tenant shall have ten (10) days within which to agree with Landlord on the
proposed Substitute Premises and unless such agreement is reached within such
period of time, Landlord may terminate this Lease at the end of the sixty (60)
day period of time following the aforesaid notice.


Landlord agrees to construct or alter, at its own expense, the Substitute
Premises as expeditiously as possible so that they are in substantially the same
condition that the Premises were in immediately prior to the relocation.
Landlord shall have the right to reuse the fixtures, improvements and
alterations used in the Premises. Tenant agrees to occupy the Substitute
Premises as soon as Landlord's work is substantially completed.


If such relocation occurs after the Commencement Date, then Landlord shall pay
Tenant's reasonable cost of moving Tenant's furnishings, telephone and computer
wiring, and other property to the Substitute Premises, and reasonable printing
costs associated with the change of address.


Except as provided herein, Tenant agrees that all of the obligations of this
Lease, including the payment of Rent, will continue despite Tenant's relocation
to the Substitute Premises. Upon substantial completion of the Substitute
Premises, this Lease will apply to the Substitute Premises as if the Substitute
Premises had been the space originally described in this Lease.


Except as provided above, Landlord shall not be liable or responsible in any way
for damages or injuries suffered by Tenant pursuant to the relocation in
accordance with this provision including, but not limited to, the loss of
goodwill, business, or profits.


26. BROKER'S COMMISSIONS. Tenant represents and warrants that it has not dealt
with any real estate broker, finder or other person, with respect to this Lease
in any manner, except Eola Capital, LLC who represented the Landlord in this
transaction and whose address is 1 Independent Drive, Suite 1850, Jacksonville,
FL, 32202 and Weaver Realty Group, Inc. whose address is 7400 Baymeadows Way,
Suite 320, Jacksonville, Florida, 32256 (in cooperation with Grubb & Ellis |
Phoenix Realty Group, Inc. whose address is 10739 Deerwood Park Blvd, Ste 103,
Jacksonville, FL, 32256) who represented the Tenant in this transaction ).
Landlord shall pay only any commissions or fees that are payable to the
above-named broker or finder with respect to this Lease pursuant to Landlord’s
separate agreement with such broker or finder. Tenant shall indemnify and hold
Landlord harmless from any and all damages resulting from claims that may be
asserted against Landlord by any other broker, finder or other person
(including, without limitation, any substitute or replacement broker claiming to
have been engaged by Tenant in the future), claiming to have dealt with Tenant
in connection with this Lease or any amendment or extension hereto, or which may
result in Tenant leasing other or enlarged space from Landlord. The provisions
of this paragraph shall survive the termination of this Lease.
 
14

--------------------------------------------------------------------------------




27. ENVIRONMENTAL COMPLIANCE.


(a) Tenant's Responsibility. Tenant shall not (either with or without
negligence) cause or permit the escape, disposal or release of any biologically
active or other hazardous substances, or materials. Tenant shall not allow the
storage or use of such substances or materials in any manner not sanctioned by
law or in compliance with the highest standards prevailing in the industry for
the storage and use of such substances or materials, nor allow to be brought
into the Building any such materials or substances except to use in the ordinary
course of Tenant's business, and then only after written notice is given to
Landlord of the identity of such substances or materials. Tenant covenants and
agrees that the Premises will at all times during its use or occupancy thereof
be kept and maintained so as to comply with all now existing or hereafter
enacted or issued statutes, laws, rules, ordinances, orders, permits and
regulations of all state, federal, local and other governmental and regulatory
authorities, agencies and bodies applicable to the Premises, pertaining to
environmental matters or regulating, prohibiting or otherwise having to do with
asbestos and all other toxic, radioactive, or hazardous wastes or material
including, but not limited to, the Federal Clean Air Act, the Federal Water
Pollution Control Act, and the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as from time to time amended (all
hereafter collectively called "Laws"). Tenant shall execute affidavits,
representations and the like, from time to time, at Landlord's request,
concerning Tenant's best knowledge and belief regarding the presence of
hazardous substances or materials on the Premises.


(b) Tenant's Liability. Tenant shall hold Landlord free, harmless, and
indemnified from any penalty, fine, claim, demand, liability, cost, or charge
whatsoever which Landlord shall incur, or which Landlord would otherwise incur,
by reason of Tenant's failure to comply with this Section 27 including, but not
limited to: (i) the cost of bringing the Premises into compliance with all Laws
and in a non-contaminated state, the same condition as prior to occupancy; (ii)
the reasonable cost of all appropriate tests and examinations of the Premises to
confirm that the Premises have been brought into compliance with all Laws; and
(iii) the reasonable fees and expenses of Landlord's attorneys, engineers, and
consultants incurred by Landlord in enforcing and confirming compliance with
this Section 27.


(c) Property. For the purposes of this Section 27, the Premises shall include
the real estate covered by this Lease; all improvements thereon; all personal
property used in connection with the Premises (including that owned by Tenant);
and the soil, ground water, and surface water of the Premises, if the Premises
includes any ground area.


(d) Inspections by Landlord. Landlord and its engineers, technicians, and
consultants (collectively the "Auditors") may, from time to time as Landlord
deems appropriate, conduct periodic tests and examinations ("Audits") of the
Premises to confirm and monitor Tenant's compliance with this Section 27. Such
Audits shall be conducted in such a manner as to minimize the interference with
Tenant's Permitted Use; however in all cases, the Audits shall be of such nature
and scope as shall be reasonably required by then existing technology to confirm
Tenant's compliance with this Section 27. Tenant shall fully cooperate with
Landlord and its Auditors in the conduct of such Audits. The cost of such Audits
shall be paid by Landlord unless an Audit shall disclose a material failure of
Tenant to comply with this Section 27, in which case, the cost of such Audit,
and the cost of all subsequent Audits made during the Term and within thirty
(30) days thereafter (not to exceed two (2) such Audits per calendar year),
shall be paid for on demand by Tenant.


(e) Landlord's Liability. Provided, however, the foregoing covenants and
undertakings of Tenant contained in this Section 27 shall not apply to any
condition or matter constituting a violation of any Law: (i) which existed prior
to the commencement of Tenant's use or occupancy of the Premises; (ii) which was
not caused, in whole or in part, by Tenant or Tenant's agents, employees,
officers, partners, contractors or invitees; or (iii) to the extent such
violation is caused by, or results from the acts or neglects of Landlord or
Landlord's agents, employees, officers, partners, contractors, guests, or
invitees.


(f) Tenant's Liability After Termination of Lease. The covenants contained in
this Section 27 shall survive the expiration or termination of this Lease, and
shall continue for so long as Landlord and its successors and assigns may be
subject to any expense, liability, charge, penalty, or obligation against which
Tenant has agreed to indemnify Landlord under this Section 27.


15

--------------------------------------------------------------------------------


 
28. ATTORNEYS’ FEES. In the event of any action or proceeding brought by
Landlord against Tenant under this Lease, Landlord shall be entitled to recover
court costs and the fees and disbursements of its attorneys in such action or
proceeding (whether at the administrative, trial or appellate levels) in such
amount as the court or administrative body may judge reasonable. Landlord shall
also be entitled to recover attorneys’ fees and disbursements incurred in
connection with a Tenant default hereunder which does not result in the
commencement of any action or proceeding.


29. JURY TRIAL WAIVER. Landlord and Tenant each hereby irrevocably, knowingly
and voluntarily waive trial by jury in any action, proceeding or counterclaim
brought by either of the parties against the other or their successors in
respect to any matter arising out of or in connection with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Premises,
and/or any claim for injury or damage, or any emergency or statutory remedy.


30. MISCELLANEOUS. Headings of sections are for convenience only and shall not
be considered in construing the meaning of the contents of such section. The
invalidity of any portion of this Lease shall not have any effect on the balance
hereof. Should Landlord institute any legal proceedings against Tenant for
breach of any provision herein contained, and prevail in such action, Tenant
shall be liable for the costs and expenses of Landlord, including its reasonable
attorneys' fees (at all tribunal levels). This Lease shall be binding upon the
respective parties hereto, and upon their heirs, executors, successors and
assigns. This Lease supersedes and cancels all prior negotiations between the
parties, and no changes shall be effective unless in writing signed by both
parties. Tenant acknowledges and agrees that it has not relied upon any
statements, representations, agreements or warranties except those expressed in
this Lease, and that this Lease contains the entire agreement of the parties
hereto with respect to the subject matter hereof. Landlord may sell the Premises
or the Building without affecting the obligations of Tenant hereunder; upon the
sale of the Premises or the Building, Landlord shall be relieved of all
responsibility for the Premises and shall be released from any liability
thereafter accruing under this Lease. If any Security Deposit or prepaid Rent
has been paid by Tenant, Landlord may transfer the Security Deposit or prepaid
Rent to Landlord's successor and upon such transfer, Landlord shall be released
from any liability for return of the Security Deposit or prepaid Rent. This
Lease may not be recorded without Landlord's prior written consent, but Tenant
agrees on request of Landlord to execute a memorandum hereof for recording
purposes. The singular shall include the plural, and the masculine, feminine or
neuter includes the other. If Landlord, or its employees, officers, directors,
stockholders or partners are ordered to pay Tenant a money judgment because of
Landlord's default under this Lease, said money judgment may only be enforced
against and satisfied out of: (i) Landlord's interest in the Building in which
the Premises are located including the rental income and proceeds from sale; and
(ii) any insurance or condemnation proceeds received because of damage or
condemnation to, or of, said Building that are available for use by Landlord. No
other assets of Landlord or said other parties exculpated by the preceding
sentence shall be liable for, or subject to, any such money judgment. This Lease
shall be interpreted and enforced in accordance with the laws of the State of
Florida. If requested by Landlord, Tenant shall furnish appropriate legal
documentation evidencing the valid existence in good standing of Tenant, and the
authority of any person signing this Lease to act for Tenant. If Tenant signs as
a corporation, each of the persons executing this Lease on behalf of Tenant does
hereby covenant and warrant that Tenant is a duly authorized and existing
corporation, that Tenant has and is qualified to do business in the State of
Florida, that the corporation has a full right and authority to enter into this
Lease and that each of the persons signing on behalf of the corporation is
authorized to do so. The submission of this Lease to Tenant for review does not
constitute a reservation of or option for the Premises, and this Lease shall
become effective as a contract only upon the execution and delivery by both
Landlord and Tenant. The date of execution shall be entered on the top of the
first page of this Lease by Landlord, and shall be the date on which the last
party signed the Lease, or as otherwise may be specifically agreed by both
parties. Such date, once inserted, shall be established as the final day of
ratification by all parties to this Lease, and shall be the date for use
throughout this Lease as the "Effective Date".


31. SPECIAL CONDITIONS OR ADDENDA. The following special conditions, if any,
shall apply, and where in conflict with earlier provisions in this Lease shall
control. If any addenda are noted below, such addenda are incorporated herein
and made a part of this Lease.
 

  LEASE ADDENDUM ONE BASE YEAR   LEASE ADDENDUM TWO WORK LETTER   LEASE ADDENDUM
THREE MOVING ALLOWANCE   LEASE ADDENDUM FOUR RESERVED PARKING SPACES   EXHIBIT A
PREMISES   EXHIBIT B RULES AND REGULATIONS

   
16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Landlord and Tenant have executed this lease in three
originals, all as of the day and year first above written.
 

WITNESSES   GLOBAL AXCESS CORP, a Nevada corporation         
                            By:                          Printed Name:
                
  Name:                                                                   Title:
                               Printed Name:                     “TENANT”      
 


 

WITNESSES   SUBURBAN OWNER, LLC, a Delaware limited liability company          
By:  Eola Capital, LLC, as agent                                     By: 
                        Printed Name:
                
  Name:                                                                   Title:
Authorized Signatory                              Printed Name:  
                 
“LANDLORD”
       

 
17

--------------------------------------------------------------------------------




LEASE ADDENDUM ONE
BASE YEAR




ADDITIONAL RENT - OPERATING EXPENSE PASS THROUGHS. For the calendar year
commencing on January 1, 2008 and for each calendar year thereafter, Tenant
shall pay to Landlord as Additional Rent, in a lump sum, Tenant's Proportionate
Share of any increase in Operating Expenses (as hereinafter defined) incurred by
Landlord's operation or maintenance of the Building above the Operating Expenses
incurred by Landlord during calendar year 2007 (the "Base Year”). Tenant's
Proportionate Share shall be calculated by dividing the ------ rentable square
feet of the Premises by the 62,476 net rentable square feet of the Building,
which equals ----%. If during any calendar year the occupancy of the rentable
area of the Building is less than full, then Operating Expenses (as hereinafter
defined) will be adjusted for such calendar year at a rate of 95% occupancy.


As used herein, the term "Operating Expenses" shall mean direct costs of
operation, repair and maintenance as determined by standard accounting practices
and shall include, by way of illustration but shall not be limited to, ad
valorem real and personal property taxes, hazard and liability insurance
premiums, utilities, heat, air conditioning, janitorial service, labor,
materials, supplies, equipment and tools, permits, licenses, inspection fees,
management fees, common area expenses, and the amortization of costs (including
debt service and lease payments) of installation of capital investment items
(other than the original materials and equipment used to complete the Building)
which are primarily for the purpose of reducing operating cost, or enhancing the
Building in a manner beneficial to Tenant, or as may be required by governmental
authority; provided, however, the term "Operating Expenses" shall not include
depreciation on the Building or equipment therein, interest, executive salaries,
real estate brokers’ commissions, or other expenses that do not relate to the
operation of the Building. The annual statement of Operating Expenses shall be
accounted for and reported in accordance with generally accepted accounting
principles (the "Annual Statement").


For the calendar year commencing on January 1, 2008 and for each calendar year
thereafter during the Term, Landlord shall estimate the amount the Operating
Expenses shall increase for such calendar year above the Operating Expenses
incurred during the Base Year. Landlord shall send to Tenant a written statement
of the amount of Tenant's Proportionate Share of any estimated increase in
Operating Expenses and Tenant shall pay to Landlord, monthly, Tenant's
Proportionate Share of such increase in Operating Expenses plus any applicable
sales or use taxes payable by Tenant hereunder. Within one hundred twenty (120)
days after the end of each calendar year or within a reasonable time thereafter,
Landlord shall send a copy of the Annual Statement to Tenant. Pursuant to the
Annual Statement, Tenant shall pay to Landlord Additional Rent as owed or
Landlord shall adjust Tenant's Rent payments if Landlord owes Tenant a credit,
such payment or adjustment to be made within thirty (30) days after the Annual
Statement is received by Tenant. After the Expiration Date, Landlord shall send
Tenant the final Annual Statement for the Term, and Tenant shall pay to Landlord
Additional Rent as owed or if Landlord owes Tenant a credit, then Landlord shall
pay Tenant a refund. If this Lease expires or terminates on a day other than
December 31, then Additional Rent shall be prorated on a 365-day calendar year
(or 366 if a leap year).


Notwithstanding anything herein to the contrary, “Controllable Operating
Expenses” (defined as total Operating Expenses less those expenses related to
property taxes, insurance and utilities) shall not increase by more than five
percent (5%) annually on a cumulative compounding basis over the actual
Controllable Operating Expenses for calendar year 2007.


1

--------------------------------------------------------------------------------




LEASE ADDENDUM TWO
WORK LETTER




WORK LETTER. This Lease Addendum Two (the “Work Letter”) shall set forth the
rights and obligations of Landlord and Tenant with respect to space planning,
engineering, final workshop drawings, and the construction and installation of
any improvements to the Premises to be completed before the Commencement Date
("Tenant Improvements").


In consideration of the mutual covenants hereinafter contained, Landlord and
Tenant do mutually agree to the following:


1.
Space Planning, Design and Working Drawings. On Tenant’s behalf, Landlord shall
provide and designate architects and engineers, who, at Tenant’s expense, which
expense shall be deducted from the Allowance (as hereinafter defined), will do
the following:




a.  
Attend a reasonable number of meetings with Tenant and Landlord's agent to
define Tenant’s requirements. Landlord shall provide one complete space plan
prepared by Landlord's architect in order to obtain Tenant’s approval. Tenant
shall approve such space plan, in writing, within five (5) days after receipt of
the space plan.




b.  
All plans and working drawings for the construction and completion of the
Premises (the “Plans”) shall be subject to Landlord's prior written approval.
Any changes or modifications Tenant desires to make to the Plans shall also be
subject to Landlord's prior approval. Landlord agrees that it will not
unreasonably withhold its approval of the Plans, or of any changes or
modifications thereof; provided, however, Landlord shall have sole and absolute
discretion to approve or disapprove any improvements that will be visible to the
exterior of the Premises, or which may affect the structural integrity of the
Building. Any approval of the Plans by Landlord shall not constitute approval of
any Delays caused by Tenant and shall not be deemed a waiver of any rights or
remedies that may arise as a result of such Delays. Landlord may condition its
approval of the Plans if: (i) the Plans require design elements or materials
that would cause Landlord to deliver the Premises to Tenant after the scheduled
Commencement Date, or (ii) the estimated cost for any improvements under the
Plan is more than the Allowance.



2.
Allowance. Landlord agrees, at its sole cost and expense to provide an allowance
of up to $66,845.00, to design, engineer, install, supply and otherwise to
construct the Tenant Improvements in the Premises that are fixtures that will
become a part of the Building (the "Allowance"); otherwise, Tenant is fully
responsible for the payment of all costs in connection with the Tenant
Improvements. Upon final completion and payment for all initial Tenant
Improvements to the Premises, Tenant may request (via written notice to
Landlord) to be refunded, if excess funds remain, up to $11,682.00 in unused
Allowance, which Landlord will provide to Tenant within forty- five (45) days of
such request. Tenant must request such refund no later than December 31, 2007,
at which time any remaining Allowance will be forfeited by Tenant.



3.
Signage and Keying. 1st floor lobby directory and suite signage in accordance
with building standards shall be provided and installed by the Landlord, at
Landlord’s sole expense. Suite keying and Tenant’s custom entry signage (if any)
is to be completed at Tenant’s cost, which cost may be deducted from the
Allowance. If Tenant proposed custom entry signage, the design of the signage
must be approved in advance by the Landlord.



4.
 Work and Materials at Tenant's Expense 




 
a.
Prior to commencing and providing any such work or materials to the Premises,
Landlord shall select a licensed general contractor or contractors (the
"Contractor") to construct and install the Tenant Improvements and Landlord
shall submit to Tenant written estimates of the cost of such work and materials
and Tenant shall approve said estimates in writing within five (5) business days
after the receipt thereof. Landlord shall not be authorized to proceed thereon
until such estimate is mutually agreed upon and approved in writing and
delivered to Landlord. Landlord's written estimate shall include a construction
supervision fee of zero percent (0%) to manage and oversee the work to be done
on Tenant's behalf.




 
b.
Tenant agrees to pay to Landlord, promptly upon being billed therefor, all costs
and expenses in excess of the Allowance incurred in connection with the Tenant
Improvements. Such costs and expenses shall include all amounts charged by the
Contractor for performing such work and providing such materials (including the
Contractor's general conditions, overhead and profit). Tenant will be billed for
such costs and expenses as follows: one hundred percent (100%) of such costs and
expenses shall be due and payable upon final completion of such work. If unpaid
within ten (10) days after receipt of invoice, then the outstanding balance
shall accrue at the rate of one percent (1%) per month until paid in full.



1

--------------------------------------------------------------------------------


 
5.
Substantial Completion




 
a.
The Premises shall be deemed to be substantially complete when the work to be
performed by Landlord pursuant to the Plans approved by Landlord and Tenant has
been completed and approved by the appropriate governmental authorities, as
certified by Landlord and architect, except for items of work and adjustment of
equipment and fixtures that can be completed after the Premises are occupied
without causing material interference with Tenant's use of the Premises (i.e.,
"punch list items").




 
b.
Notwithstanding the foregoing, if Landlord shall be delayed in substantially
completing the Premises as a result of:




 
(i)
Tenant's changes in the Tenant Improvements or the Plans (notwithstanding
Landlord's approval of any such changes); or




 
(ii)
Inability to obtain non-building standard materials, finishes or installations
requested by Tenant; or




 
(iii)
The performance of any work by any person, firm or corporation employed or
retained by Tenant; or




 
(iv)
Any other act or omission by Tenant or its agents, representatives, and/or
employees;

then, in any such event, for purposes of determining the Commencement Date, the
Premises shall be deemed to have been substantially completed on the date that
Landlord and architect determine that the Premises would have been substantially
completed if such Delay or Delays had not occurred.


6.
Materials and Workmanship. Landlord covenants and agrees that all work performed
in connection with the construction of the Premises shall be performed in a good
and workmanlike manner and in accordance with all applicable laws and
regulations and with the final approved Plans. Landlord agrees to exercise due
diligence in completing the construction of the Premises.



7.
Repairs and Corrections. Landlord agrees to repair and correct any work or
materials installed by Landlord or its Contractor in the Premises that prove
defective as a result of faulty materials, equipment, or workmanship and that
first appear within ninety (90) days after the date of occupancy of the
Premises. Notwithstanding the foregoing, Landlord shall not be responsible to
repair or correct any defective work or materials installed by Tenant or any
contractor other than Landlord's Contractor, or any work or materials that prove
defective as a result of any act or omission of Tenant or any of its employees,
agents, invitees, licensees, subtenants, customers, clients, or guests.



8.
Possession by Tenant. The taking of possession of the Premises by Tenant shall
constitute an acknowledgment by Tenant that the Premises are in good condition
and that all work and materials provided by Landlord are satisfactory as of such
date of occupancy, except as to any defects or incomplete work that are
described in a written notice given by Tenant to Landlord no later than thirty
(30) days after Tenant commences occupancy of the Premises, and except for any
equipment that is used seasonally if Tenant takes possession of the Premises
during a season when such equipment is not in use.



9.
Access During Construction. During construction of the Tenant Improvements in
the Premises with the approval of Landlord, Tenant shall be permitted reasonable
access to the Premises, as long as such access does not interfere with or delay
construction work on the Premises for the purposes of taking measurements,
making plans, installing trade fixtures, and doing such other work as may be
appropriate or desirable to enable Tenant eventually to assume possession of and
operate in the Premises.

 
2

--------------------------------------------------------------------------------



LEASE ADDENDUM THREE
MOVING ALLOWANCE


Landlord will provide Tenant with a Moving Allowance equal to $________, payable
to Tenant within thirty (30) days of Lease Commencement.


1

--------------------------------------------------------------------------------


 
LEASE ADDENDUM FOUR
RESERVED PARKING SPACES


Provided (i) this Lease is in full force and effect and Tenant is not in default
hereunder beyond any applicable notice and grace period at the time Tenant
delivers the Early Termination Notice (as hereinafter defined) to Landlord, (ii)
no event has occurred that upon notice or the passage of time would constitute a
default, and (iii) Tenant is not disqualified by multiple defaults as provided
in the Lease, Landlord will provide Tenant with four (4) reserved parking spaces
beneath the existing covered car port in the parking lot.


2

--------------------------------------------------------------------------------


 
EXHIBIT A
PREMISES
[floorplan.jpg]


3

--------------------------------------------------------------------------------



EXHIBIT B


Rules and Regulations
 
1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors, and halls shall not be obstructed or encumbered by any Tenant or used
for any purpose other than ingress and egress to and from the Premises.


2.  No awnings or other projections shall be attached to the outside walls of
the Building without the prior written consent of Landlord. No curtains, blinds,
shades, or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises, without the prior written consent of
Landlord. Such awnings, projections, curtains, blinds, shades, screens or other
fixtures must be of a quality, type, design, and color, and attached in the
reasonable manner approved by Landlord.


3.  No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by any Tenant on any part of the outside of the
Premises or Building or on the inside of the Premises if the same can be seen
from the outside of the Premises without the prior written consent of Landlord
except that the name of Tenant may appear on the entrance door of the Premises.
In the event of a violation of the foregoing by Tenant, Landlord may remove same
without any liability and may charge the expense incurred by such removal to the
Tenant or Tenants violating this rule.


4. The premises shall not be used for gambling, lodging, or sleeping or for any
immoral or illegal purposes. The Premises shall not be used for the manufacture,
storage (except for customary office supplies), or sale of merchandise, goods or
property of any kind whatsoever.


5.  The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageway or other public places in the Building
shall not be covered or obstructed by any Tenant nor shall any bottles, parcels
or other articles be placed on the window sills. No materials shall be placed in
the corridors or vestibules nor shall any articles obstruct any air conditioning
supply or exhaust vent.


6. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed and no sweepings,
rubbish, rags, or other substances shall be thrown therein. All damages
resulting from any misuse of the fixtures by Tenant, its servants, employees,
agents, or licensees shall be borne by Tenant.


7. Except for the hanging of pictures and similar items which do not materially
damages the Premises, no Tenant shall mark, paint, drill into, or in any way
deface any part of the Premises of the Building of which they form a part. No
boring, cutting, or stringing of wires shall be permitted, except with the prior
written consent of Landlord, and as it may direct. Should a Tenant require
telegraphic, telephonic, annunciator or other communication service, Landlord
will direct the electricians where and how wires are to be introduced and
placed, and none shall be introduced or placed except as Landlord shall direct..
Electric current shall not be used for power or heating without Landlord's prior
written permission. Neither Tenant nor Tenant's Agents including, but not
limited to, electrical repairmen and telephone installers, shall lift, remove or
in any way alter or disturb any of the interior ceiling materials of the
Premises or Building, nor shall any of same have any access whatsoever to the
area above the interior ceiling of the Premises or the Building except with the
prior written consent of Landlord and in accordance with the guidelines
established by Landlord. No antennas shall be permitted.


8.  No bicycles, vehicles, or animals of any kind shall be brought into or kept
in or about the Premises, and no cooking shall be done or permitted by any
Tenant on said Premises. No Tenant shall cause or permit any unusual or
objectionable odors to be produced upon or permeate from the Premises.


9.  Landlord shall have the right to retain a passkey and to enter the Premises
at any time, subject to the provisions of Section 12 of the Lease, to examine
same or to make such alterations and repairs as may be deemed necessary, or to
exhibit same to prospective Tenants during normal business hours.


10. No Tenant shall make, or permit to be made, any noises which, in Landlord's
reasonable opinion, disturb or interfere with occupants of this or neighboring
buildings or premises or those having business with them, whether by the use of
any musical instrument, radio, talking machine, unmusical noise, whistling,
singing, or in any other way. No Tenant shall throw anything out of doors,
windows, skylights, or down the passageways.


11.  No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any Tenant, nor shall any changes be made in existing locks
or the mechanism thereof. Each Tenant must, upon the termination of his tenancy
restore to the Landlord all keys of offices and toilet rooms, either furnished
to, or otherwise procured by, such Tenant. Tenant shall pay to the Landlord the
cost of any lost keys.


12.  Tenant will refer all contractors, contractors' representatives and
installation technicians, rendering any service to Tenant, to Landlord for
Landlord's supervision, approval, and control before performance of any
contractual service for any work relating to or on building systems. This
provision shall apply to all work performed in the building, including
installations of telephones, telegraph equipment, electrical devices and
attachments, and installation of any nature affecting floors, walls, woodwork,
trim, windows, ceilings, equipment or any other physical portion of the
Building.


1

--------------------------------------------------------------------------------


 
13.  All removals, or the carrying in or out of any safes, freight, furniture or
bulky matter of any description must take place during the hours which the
Landlord or its agent may determine from time to time. Any such movement shall
be under supervision of Landlord and in the manner agreed between Tenant and
Landlord by pre-arrangement before performance. Such pre-arrangements initiated
by Tenant will include determination by Landlord, subject to his decision and
control, of the time, method, and routing of movement and limitations imposed by
safety or other concerns which may prohibit any article, equipment or any other
item from being brought into the building. Landlord reserves the right to
prescribe the weight and position of all safes, which must be placed upon 2-inch
thick plank strips to distribute the weight. Any damage done to the Building or
to other Tenants or to other persons in bringing in or removing safes, furniture
or other bulky or heavy articles shall be paid for by the Tenant.


14.  Tenant agrees that all machines or machinery placed in the Premises by
Tenant will be erected and placed so as to prevent any vibration or annoyance to
any other Tenants in the Building of which the Premises are a part (as
determined by Landlord in its reasonable opinion), and it is agreed that upon
written request of Landlord, Tenant will, within ten (10) days after the mailing
of such notice, provide approved settings for the absorbing, preventing, or
decreasing of noise from any or all machines or machinery placed in the
Premises.


15. The requirements of Tenant will be attended to only upon written application
at the office of the Building. Employees of Landlord shall not receive or carry
messages for or to any Tenant or other person nor contract with or render free
or paid services to any Tenant or Tenant's agent, employees, or invitees.


16.  Canvassing, soliciting, and peddling in the Building is prohibited and each
Tenant shall cooperate to prevent the same.


17. Landlord will not be responsible for lost, stolen, or damaged property,
equipment, money, or jewelry from Tenant's area or public rooms regardless of
whether such loss occurs when area is locked against entry or not.


18.  Landlord specifically reserves the right to refuse admittance to the
Building from 6 p.m. to 7 a.m. daily, or on Saturdays, Sundays or legal
holidays, to any person or persons who cannot furnish satisfactory
identification, or to any person or persons who, for any other reason in the
Landlord's judgment, should be denied access to the Premises. Landlord, for the
protection of the Tenant and Tenant's effects may prescribe hours and intervals
during the night and on Saturdays, Sundays and holidays, when all persons
entering and departing the Building shall be required to enter their names, the
offices to which they are going or from which they are leaving, and the time of
entrance and departure in a register provided for the purpose by the Landlord.


19.  No Tenant, nor any of Tenant's Agents, shall at any time bring or keep upon
the Premises any inflammable, combustible, or explosive fluid, chemical, or
substance, except small quantities of customary office supplies stored and
disposed of in accordance with applicable laws.


20.  It is Tenant's responsibility to keep current records of each issued
security access code number and the person to whom it is issued. Security access
codes shall be used only by Tenant's personnel. It is Tenant's responsibility to
notify Landlord in writing when Tenant must delete an access code number or
needs additional access code numbers.


21. Landlord reserves the right to make such other and further reasonable rules
and regulations as in its judgment may from time to time be needful for the
safety, care and cleanliness of the Premises, and for the preservation of good
order therein and any such other or further rules and regulations shall be
binding upon the parties hereto with the same force and effect as if they had
been inserted herein at the time of the execution hereof.


2

--------------------------------------------------------------------------------

